Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-10, 12-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doerk et al., US PGPub 2016/0092137, in view of Week et al., US PGPub 2014/0115258.
With respect to claim 1, Doerk teaches computer-implemented method comprising: 
identifying, by a computing device, content in a first bucket in a first cache, in pars. 30-31, the one or more objects to be deduplicated comprise the first bucket in a first cache;
determining that a first portion of the content in the first bucket is a duplicate, wherein a second portion of the content in the first bucket is unique, in pars. 31-33, where an input block that matches a block of data stored in storage data 12 comprises the first portion of the content in the first bucket of the claim, and an input block that does not find a match comprises the second portion of the content of the claim;
hardening the first portion and the second portion of the content to a second cache, in par. 34, where the data is stored to storage data 112, which may be considered the second cache.
deduplicating, during the hardening, the first portion of the content in the first bucket from the first cache, in par. 35, where the block that matches is deduplicated; and
storing, during the hardening, the second portion of the content in a second bucket in a second cache, in par. 34, where the block that isn’t matched is stored.
Doerk fails to teach that the first cache is a first cache level of a multi-level cache system, that the second cache is a second level of a multi-level cache system. Week teaches hardening and deduplicating in a multi-level cache system including a first cache level and a second cache level, in pars. 17-19.
It would have been obvious to one of ordinary skill in the art, having the teachings of Doerk and Week before him before the earliest effective filing date of the claimed invention, to modify the deduplication method of Doerk with the deduplication method of Week, in order to have a multi-level cache, which optimizes performance while reducing monetary cost, as taught by Week in par. 18. 
With respect to claim 2, Doerk teaches the computer-implemented method of claim 1 wherein the first cache is in-memory, in par. 55, memory 606. Week teaches that the first cache is a cache level of a multi-level cache system, in pars. 17-19.
With respect to claim 3, Doerk teaches the computer-implemented method of claim 1 wherein the second cache is in persistent storage, in par. 55, persistent storage 608. Week teaches that the second cache is a cache level of a multi-level cache system, in pars. 17-19.
With respect to claim 5, Doerk teaches the computer-implemented method of claim 1 wherein deduplicating the first portion of the content in the first bucket from the first cache is based upon, at least in part, a threshold workload, in par. 35 and 38, where the number of pointers threshold comprises the threshold workload of the claim. Week teaches that the first cache is a cache level of a multi-level cache system, in pars. 17-19.
With respect to claim 6, Doerk teaches the computer-implemented method of claim 1 wherein deduplicating the first portion of the content in the first bucket from the first cache includes identifying the first portion of the content in a log of potential deduplication candidates, in par. 34, where the list of one or more identifiers of blocks of data of storage data comprises the log of the claim. Week teaches that the first cache is a cache level of a multi-level cache system, in pars. 17-19.
With respect to claim 7, Doerk teaches the computer-implemented method of claim 6 wherein deduplicating the first portion of the content in the first bucket from the first cache further includes scanning the log of potential deduplication candidates to identify the first portion of the content in the first bucket as the duplicate, in par. 35, which describes finding the duplicate as a result of matching the input block identifier with an identifier in the list of identifiers. Week teaches that the first cache is a cache level of a multi-level cache system, in pars. 17-19.
Claims 8-10 and 12- 14 comprise a computer program product for performing the method of claims 1-3 and 5-7, and are rejected using similar logic.
Claims 15-16 and 18-20 comprises a computer system including one or more processors and one or more memories configured to perform operations for performing the method of claims 1-2 and 5-7 and are rejected using similar logic. 

Response to Arguments
Applicant's arguments filed 4/20/2022 have been fully considered but they are not persuasive. Applicant’s arguments on pages 7-9 are directed towards Doerk failing to teach that the first cache is a first cache level of a multi-level cache system and the second cache is a second cache level of a multi-level cache system.  The new Week reference has been supplied to teach these features.  See Week, pars. 17-19.  Therefore these arguments are moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A DARE whose telephone number is (571)272-4069. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN DARE/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136